UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 12, 2015 SI FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 0-54241 80-0643149 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 803 Main Street, Willimantic, Connecticut 06226 (Address of principal executive offices, including zip code) (860) 423-4581 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Results of Operations and Financial Condition. On March 12, 2015, SI Financial Group, Inc. (the “Company”), the holding company for Savings Institute Bank and Trust Company, issued a press release announcing that the Board of Directors had approved a stock repurchase program authorizing the Company to repurchase up to 630,000 shares of common stock approximating 5% of the Company’s outstanding shares.For more information, reference is made to the Company’s press release dated March 12, 2015, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 9.01 Financial Statements and Exhibits. (a)Financial Statements of Businesses Acquired:Not applicable (b)Pro Forma Financial Information:Not applicable (c) Shell Company Transactions: Not applicable (d) Exhibits Number Description Press Release Dated March 12, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SI FINANCIAL GROUP, INC. Date: March 12, 2015 By: /s/Brian J. Hull Brian J. Hull Executive Vice President and Chief Financial Officer
